OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Both the determination of the Bingo Control Commission granting respondents leave to file notices of appeal nunc pro tunc and the determination of the Racing and Wagering Board vacating that order were made while the Bingo Control Commission was vested with the authority to regulate the game of bingo. The State Purposes Appropriation Bill (L 1975, ch 50) neither abolished the Bingo Control Commission, nor transferred its authority to the Racing and Wagering Board. (Cf. Ball v State of New York, 41 NY2d 617, 625.) Accordingly, the Racing and Wagering Board had no authority to vacate the order of the Bingo Control Commission granting respondents leave to file notices of appeal nunc pro tunc. We note, however, as did the Appellate Division, that inasmuch as the propriety of the order of the Bingo Control Commission is not before us on this appeal, we express no opinion on this issue.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in a memorandum.
*778Order affirmed.